In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00191-CR



                TODD PECK, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 102nd District Court
                Bowie County, Texas
            Trial Court No. 17F1221-102




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                        MEMORANDUM OPINION
           Todd Peck was convicted by a Bowie County jury of continuous sexual abuse of a young

child. 1 Following the jury’s recommendation, the trial court sentenced him to life without parole

and assessed a fine of $10,000.00.

           Peck’s attorney has filed a brief which states that he has reviewed the record and has found

no genuinely arguable issues that could be raised on appeal. The brief sets out the procedural

history of the case and summarizes the evidence elicited during the course of the trial court

proceedings. Meeting the requirements of Anders v. California, counsel has provided a

professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced. Anders v. California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403,

406 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex.

Crim. App. 1991); High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.]

1978). Counsel also filed a motion with this Court seeking to withdraw as counsel in this appeal.

           On or about March 14, 2019, counsel mailed to Peck copies of the brief and motion to

withdraw and explained Peck’s rights to review the appellate record and to file a brief of his own.

Counsel also sent Peck copies of the reporter’s and clerk’s records. On June 10, 2019, Peck filed

his pro se response.

           We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record and, like counsel, have determined that no arguable issue supports an

appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the Anders


1
    See TEX. PENAL CODE ANN. § 21.02.

                                                    2
context, once we determine that the appeal is without merit, we must affirm the trial court’s

judgment. Id.

         We affirm the judgment of the trial court. 2




                                                       Ralph K. Burgess
                                                       Justice

Date Submitted:            July 8, 2019
Date Decided:              July 10, 2019

Do Not Publish




2
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
he must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must
be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.
                                                           3